Case: 12-5153    Document: 11    Page: 1   Filed: 03/06/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

 HOURIA HRIECHE, INDIVIDUALLY AND AS NEXT
    FRIEND OF, BRIANNA LOPEZ, A MINOR,
            Petitioners-Appellants,

                            v.
       SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
              Respondent-Appellee.
                __________________________

                        2012-5153
                __________________________

     Appeal from the United States Court of Federal
 Claims in case no. 03-VV-1483, Chief Special Master
 Patricia E. Campbell-Smith.
                __________________________

                      ON MOTION
                __________________________

   Before NEWMAN, LOURIE, and REYNA, Circuit Judges.
 PER CURIAM.

                       ORDER

     The Secretary of Health and Human Services (Secre-
 tary) moves to dismiss this appeal.
Case: 12-5153    Document: 11     Page: 2    Filed: 03/06/2013




 HOURIA HRIECHE V. SECRETARY OF HEALTH AND HUMAN           2


      Brianna Lopez was born on May 8, 1998, and received
 vaccinations between May 21, 1998 and April 8, 2004. The
 first symptom or manifestation of onset of her alleged
 vaccine-related injury occurred on or about December 29,
 1999. On June 12, 2003, Houria Hrieche filed a petition for
 compensation under the Childhood Vaccine Injury Act of
 1986, 42 U.S.C. §§ 300aa-1 to -34 (Vaccine Act) on behalf of
 Brianna.

     On May 31, 2012, the Chief Special Master issued a
 decision finding that the claim was untimely filed. The
 Chief Special Master’s decision noted that the Vaccine Act
 requires a claim be filed within 36 months after the date of
 the occurrence of the first symptom or manifestation of
 onset or of the significant aggravation of such injury. And
 because Hrieche filed her petition outside of that time
 period, the claim was dismissed.

     After the 30-day period prescribed for filing a motion
 for review by the United States Court of Federal Claims
 passed, the clerk of that court entered judgment on July 3,
 2012. Hrieche’s notice of appeal was received on Septem-
 ber 20, 2012.

     It is well settled that under the Vaccine Act if a party
 does not timely appeal from an adverse ruling of the spe-
 cial master that party has waived appeal to both the
 United States Court of Federal Claims and this court.
 Grimes v. Dep’t of Health & Human Servs., 988 F.2d 1196,
 1198 (Fed. Cir. 1993) (“If a party does not comply with the
 thirty-day limit, the clerk’s entry of judgment ends the
 matter.”); see also Mahaffeey v. Sec’y of Health & Human
 Servs., 368 F.3d 1378, 1380-82 (Fed. Cir. 2004). Because
 Hrieche did not file a timely motion for review in the Court
Case: 12-5153         Document: 11    Page: 3    Filed: 03/06/2013




 3         HOURIA HRIECHE V. SECRETARY OF HEALTH AND HUMAN



 of Federal Claims, she has waived appeal to both this court
 and the United States Court of Federal Claims. 1

       Accordingly,

       IT IS ORDERED THAT:

     (1) The Secretary’s motion is granted. The appeal is
 dismissed.

       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26
 ISSUED AS A MANDATE: March 6, 2013




 1 The Secretary also correctly points out that even if
 Hrieche could appeal to this court, her appeal would be
 untimely because it was not filed within 60 days from the
 date of entry of judgment in the Court of Federal Claims.
 We agree. See Fed. R. App. P. 4(a)(1), Bowles v. Russell,
 551 U.S. 205 (2007).